United States Court of Appeals
                             For the Eighth Circuit
                        ___________________________

                                No. 22-1289
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                                Jeffrey Colin Purdy

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                          for the District of Minnesota
                                  ____________

                          Submitted: November 2, 2022
                            Filed: November 7, 2022
                                 [Unpublished]
                                 ____________

Before ERICKSON, GRASZ, and STRAS, Circuit Judges.
                           ____________

PER CURIAM.

      Jeffrey Purdy received a 60-month prison sentence after he pleaded guilty to
cyberstalking. See 18 U.S.C. §§ 2261(b)(5), 2261A(2). He raises a variety of
challenges to his conviction and sentence. Some center on whether he was the victim
of a conspiracy between investigators and prosecutors to cover up misconduct.
Others focus on whether the district court 1 should have been more receptive to his
motions, including one asking to withdraw his guilty plea. In the end, none have
merit.

        Of the issues we can consider on appeal, the district court did not abuse its
discretion in denying Purdy’s numerous motions. See United States v. Andolini, 705
F.3d 335, 337 (8th Cir. 2013) (per curiam); United States v. Jones, 643 F.3d 275,
277 (8th Cir. 2011). Nor are the challenges to the restitution award or the
performance of counsel properly before us. See Manrique v. United States, 137
S. Ct. 1266, 1271 (2017) (holding that “[t]he requirement that a defendant file a
timely notice of appeal from an amended judgment imposing restitution is at least a
mandatory claim-processing rule”); United States v. Ramirez-Hernandez, 449 F.3d
824, 826–27 (8th Cir. 2006) (explaining that this type of claim is “usually best
litigated in collateral proceedings”). Having carefully reviewed these arguments and
others, we accordingly affirm the judgment, dismiss the challenge to the restitution
award, and deny the motion to strike the government’s brief.
                          ______________________________




      1
        The Honorable Susan Richard Nelson, United States District Judge for the
District of Minnesota.
                                     -2-